Exhibit 10.1

Execution Version

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of July 31, 2014, is
entered into by and among Revolution Lighting Technologies, Inc., a Delaware
corporation (the “Company”), and Aston Capital, LLC, a Delaware limited
liability company (“Aston”).

RECITALS

WHEREAS, the Company has issued a promissory note, dated April 4, 2014 (the
“April 2014 Note”), in favor of Aston in the original principal amount of
$1,000,000 (the “April 2014 Note Principal Amount”), and as of the date hereof,
the accrued interest thereon is $29,095.89 (the “April 2014 Note Accrued
Interest”);

WHEREAS, the Company has issued a promissory note, dated June 30, 2014 (the
“June 2014 Note”), in favor of Aston in the original principal amount of
$1,968,654.38 (the “June 2014 Note Principal Amount”), and as of the date
hereof, the accrued interest thereon is $15,048.07 (the “June 2014 Note Accrued
Interest”);

WHEREAS, Aston, from time to time, has made cash advances to the Company (each,
an “Cash Advance” and collectively, the “Cash Advances”) in the aggregate
principal amount of $2,700,000 (the “Cash Advances Amount”, together with the
April 2014 Note Principal Amount and the June 2014 Note Principal Amount, the
“Outstanding Balance”);

WHEREAS, Aston has requested that, in each instance Aston has made a Cash
Advance, such amount will accrue annualized interest at a rate of nine percent
(9%), and, if such interest is approved by the Audit Committee, as of the date
hereof, the accrued interest on the Cash Advances Amount would be $36,961.64
(the “Cash Advance Accrued Interest”, together with the April 2014 Note Interest
and the June 2014 Note Interest, the “Accrued Interest”);

WHEREAS, Aston has agreed to exchange (i) the April 2014 Note, (ii) the June
2014 Note and (iii) the Cash Advances (including any and all rights and claims
relating thereto to which Aston may be entitled, excepting the Accrued Interest)
in exchange for a promissory note (the “Exchange Note”), dated as of the date
hereof, to be issued by the Company in favor of Aston in an outstanding
principal amount equal to the Outstanding Balance (the “Exchange”); and

WHEREAS, the parties wish to exclude any and all Accrued Interest owed by the
Company from the Exchange.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions set forth
herein, the parties hereto hereby agree as follows:

Section 1. Exchange of Notes and the Outstanding Balance.

(a) Aston, effective as of the date hereof (the “Closing Date”), hereby agrees
to exchange (i) the April 2014 Note, (ii) the June 2014 Note and (iii) the Cash
Advances, including any and all rights and claims relating thereto to which
Aston may be entitled, excepting the Accrued Interest, for the Exchange Note, in
the form attached hereto as Exhibit A.



--------------------------------------------------------------------------------

(b) The parties acknowledge and agree that the Exchange Note shall be issued to
Aston in satisfaction and in exchange for the retirement in full of (i) the
April 2014 Note Principal Amount, (ii) the June 2014 Note Principal Amount,
(iii) the Cash Advances and (iv) all rights to interest which would have accrued
from and after the Closing Date pursuant the April 2014 Note, the June 2014 Note
and the Cash Advances, in each case without the payment of any additional
consideration.

(c) The parties acknowledge and agree that the Exchange shall exclude the
Accrued Interest.

Section 2. The Company’s Representations and Warranties. The Company hereby
represents and warrants to, and covenants with Aston as follows:

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Company is qualified to do business as a foreign corporation in each
jurisdiction in which such qualification is required, except where failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect. Each Subsidiary (as defined below) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation and is
qualified to do business as a foreign entity in each jurisdiction in which such
qualification is required, except where failure to be so qualified would not
reasonably be expected to result in a Material Adverse Effect. For purposes of
this Agreement, the term “Material Adverse Effect” means: (a) a material adverse
effect on the condition (financial or otherwise), properties, assets (including
intangible assets), business, operations or results of operations of the Company
and the Subsidiaries, taken as a whole, or (b) a material adverse effect on the
ability of the Company to perform its obligations under this Agreement.
Schedule 2(a) sets forth each direct or indirect subsidiary of the Company (each
a “Subsidiary” and collectively, the “Subsidiaries”).

(b) Due Execution, Delivery and Performance of the Transaction Documents. The
Company has full legal right, corporate power and authority to authorize,
execute and deliver this Agreement and the Exchange Note attached hereto as
Exhibit A (collectively referred to herein as the “Transaction Documents”),
perform its obligations hereunder and thereunder and consummate the transactions
contemplated hereby and thereby. The execution and delivery of the Transaction
Documents, the performance of the Company’s obligations hereunder and thereunder
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the Company. The execution and performance of the
Transaction Documents by the Company and the consummation of the transactions
therein contemplated will not (i) violate any provision of the organizational
documents of the Company, (ii) result in the creation of any lien, pledge,
hypothecation, charge, mortgage, security interest, encumbrance, restriction,
adverse claim, interference or right of third party of any nature upon any
material assets of the Company pursuant to the terms or provisions of, or will
not conflict with, result in the breach or violation of, or constitute, either
by itself or upon notice or the passage of time or both, a default under, any
material agreement, commitment, undertaking, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument of any

 

2



--------------------------------------------------------------------------------

nature to which the Company or the Subsidiary is a party or by which the Company
or its properties, or the Subsidiary or the Subsidiary’s properties, may be
bound or affected, or (iii) violate any statute or any authorization, judgment,
decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental or quasi-governmental body
applicable to the Company or the Subsidiary or any of their respective
properties. No consent, approval, authorization, order, filing with, or action
by or in respect of any court, regulatory body, administrative agency or other
governmental or quasi-governmental body is required for the execution and
delivery of the Transaction Documents or the consummation of the transactions
contemplated thereby. Upon their execution and delivery, and assuming the valid
execution thereof by Aston, the Transaction Documents will constitute the valid
and binding obligations of the Company, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(c) Board Approval. The Board of Directors of the Company (the “Board”) has duly
delegated the ratification of the Cash Advances and the approval of the
Transaction Documents and the consummation of the transactions contemplated
thereby to the Audit Committee of the Board (the “Audit Committee”). The Audit
Committee has, as of the date of this Agreement, at a meeting duly called and
held, duly adopted resolutions to ratify the Cash Advances and approve the
Transaction Documents and the consummation of the transactions contemplated
thereby.

(d) Litigation. There are no judicial, administrative, arbitral or
mediation-related actions, suits, proceedings (public or private) or claims or
proceedings by or before a Governmental Entity pending or, to the knowledge of
the Company, threatened that are reasonably likely to prohibit or restrain the
ability of the Company to enter into this Agreement or consummate the
transactions contemplated hereby.

(e) Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Company in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof. For purposes of this
Agreement, the term “Person” shall mean any individual, partnership, company,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization, government or agency or political
subdivision thereof, or other entity.

(f) SEC Filings; Financial Statements.

(i) The Company has filed all forms, reports and documents required to be filed
with the SEC since January 1, 2010, all of which are available to Aston on the
website maintained by the SEC at http://www.sec.gov (the “SEC Website”). All
such required forms, reports and documents (including those that the Company may
file subsequent to the date hereof) are referred to herein collectively as the
“Company SEC Reports”. In addition, all documents filed as exhibits to the
Company SEC Reports (“Exhibits”) are available on the SEC Website. All documents
required to be filed as Exhibits to the Company SEC Reports have been so filed.

 

3



--------------------------------------------------------------------------------

As of their respective filing dates, the Company SEC Reports (i) complied in all
material respects with the requirements of the Securities Act or the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), as the case may be,
and the rules and regulations of the SEC thereunder applicable to such Company
SEC Reports, and (ii) did not at the time they were filed (or if amended or
superseded by a subsequent filing prior to the date of this Agreement, then on
the date of such subsequent filing) contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company is engaged only in the
business described in the Company SEC Reports and the Company SEC Reports
contain a complete and accurate description in all material respects of the
Company’s and the Subsidiary’s business.

(ii) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Reports (the “Company
Financials”) (i) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, (ii) was prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved and
consistent with each other (except as may be indicated in the notes thereto or,
in the case of unaudited interim financial statements, as may be permitted by
the SEC on Form 10-Q under the Exchange Act) and (iii) fairly presented in all
material respects the consolidated financial position of the Company and the
subsidiaries as at the respective dates thereof and the consolidated results of
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are reasonably expected to be subject to
normal and recurring year-end adjustments. There has been no material change in
the Company’s accounting policies except as described in the notes to the
Company Financials. The balance sheet of the Company contained in the Company
SEC Report for the quarter ended March 31, 2014, is hereinafter referred to as
the “Company Balance Sheet.” Neither the Company nor any Subsidiary has incurred
any obligations or liabilities (absolute, accrued, contingent or otherwise) of
any nature required to be disclosed on a balance sheet or in the related notes
to the consolidated financial statements prepared in accordance with GAAP which
are, individually or in the aggregate, material to the business, operations,
results of operations or condition (financial or otherwise) of the Company and
the Subsidiaries taken as a whole, except liabilities (i) reflected on, reserved
against, or disclosed in the notes to the Company Balance Sheet, or
(ii) incurred since the date of the Company Balance Sheet in the ordinary course
of business consistent with past practice.

(iii) The Company has heretofore made available to Aston complete and correct
copies of any amendments or modifications, which have not yet been filed with
the SEC but which are required to be filed, to agreements, documents or other
instruments which previously had been filed by the Company with the SEC pursuant
to the Securities Act or the Exchange Act.

(g) Absence of Certain Developments. Except as expressly contemplated by this
Agreement, since March 31, 2014 through the date hereof, (i) the Company has
conducted business only in the ordinary course of its business, and (ii) there
has not been any Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(h) Consent by Preferred Stockholders. Each of the holders of Series B
Convertible Preferred Stock, Series C Convertible Preferred Stock, and Series E
Convertible Preferred Stock and Series G Convertible Preferred Stock have
delivered to the Company the written consent in the form attached hereto as
Exhibit B.

Section 3. Aston’s Representations and Warranties. Aston hereby represents and
warrants to, and covenants with, the Company as follows:

(a) Investment Representations and Covenants. Aston represents and warrants to,
and covenants with, the Company that: (i) it is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities including the Exchange Note it is receiving hereunder;
(ii) it is acquiring the Exchange Note in the ordinary course of its business
and for its own account for investment only and with no present intention of
distributing the Exchange Note or any arrangement or understanding with any
other persons regarding the distribution of the Exchange Note within the meaning
of Section 2(11) of the Securities Act; (iii) it will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Exchange Note except in compliance with the Securities Act, applicable state
securities laws and the respective rules and regulations promulgated thereunder;
and (iv) it is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act. It understands that its
acquisition of Exchange Note has not been registered under the Securities Act or
registered or qualified under any state securities laws in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of its investment intent as expressed herein.

(b) Authorization; Validity of Transaction Documents. Aston represents and
warrants to, and covenants with, the Company that (i) it has full right, power,
authority and capacity to enter into the Transaction Documents to which it is a
party and to consummate the transactions contemplated thereby and has taken all
necessary action to authorize the execution, delivery and performance of the
Transaction Documents to which it is a party, and (ii) upon the execution and
delivery of the Transaction Documents to which it is a party, assuming the valid
execution thereof by the Company, the Transaction Documents to which it is a
party shall constitute valid and binding obligations of Aston enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(c) No Conflict. The execution, delivery and performance of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby by Aston will not result in any violation of, be in
conflict with or constitute a default under, any law, statute, regulation,
ordinance, material contract or agreement, instrument, judgment, decree or order
to which Aston is a party or by which it is bound, except as would not
reasonably be expected to have a material adverse effect on the ability of Aston
to consummate the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(d) No Legal, Tax or Investment Advice. Aston understands that nothing in the
Transaction Documents, the SEC Documents or any other materials presented to
Aston in connection with the exchange for the Exchange Note constitutes legal,
tax or investment advice. Aston has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its exchange for the Exchange Note. Aston acknowledges that it
has not relied on any representation or warranty from the Company or any other
Person in making its decision to enter into the Exchange with the Company,
except as expressly set forth in this Agreement.

Section 4. Covenants.

(a) General.

(i) At and from time to time after the Closing Date, at the request of any party
hereto, the other parties shall execute and deliver such additional
certificates, instruments, and other documents and take such other actions as
such party may reasonably request in order to carry out the purposes of this
Agreement.

(ii) Each party hereto shall promptly inform the other party of any
communication from any regulatory body, agency, court, tribunal or governmental
or quasi-governmental entity, foreign or domestic (“Governmental Entity”)
regarding any of the transactions contemplated by this Agreement. If any party
or affiliate thereof receives a request for additional information or
documentary material from any such Governmental Entity in respect of the
transactions contemplated hereby, then such party will endeavor in good faith to
make, or cause to be made, as soon as reasonably practicable and after
consultation with the other party, an appropriate response in compliance with
such request.

(b) Public Announcements. The Company and Aston will consult with each other and
will mutually agree (the agreement of each party not to be unreasonably
withheld) upon the content and timing of any press release or other public
statement in respect of the transactions contemplated hereby and shall not issue
any such press release or make any such public statement prior to such
consultation and agreement, except as may be required by applicable law.

Section 5. Survival. The representations and warranties contained herein or in
any certificate or other writing delivered pursuant hereto or in connection
herewith shall survive the Closing Date until the eighteen (18) month
anniversary of the Closing Date and any investigation or finding made by or on
behalf of Aston or the Company; provided that the representations and warranties
in Sections 2(a) and (b) shall survive indefinitely or until the latest date
permitted by law. The covenants and agreements contained herein or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing Date indefinitely or for the shorter period explicitly
specified herein or therein. Notwithstanding the preceding sentences, any breach
of representation, warranty, covenant or agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentences, if written notice of
the inaccuracy or breach thereof giving rise to such right of indemnity shall
have been given to the party against whom such indemnity may be sought prior to
such time.

 

6



--------------------------------------------------------------------------------

Section 6. Broker’s Fee. Each of the parties hereto hereby represents to the
other that, on the basis of any actions and agreements by it, there are no
brokers or finders entitled to compensation in connection with the transactions
contemplated hereby.

Section 7. Assignment. This Agreement and the rights and obligations hereunder
shall not be assigned, delegated, or otherwise transferred (whether by operation
of law, by contract, or otherwise) without the prior written consent of the
other parties hereto. The Company shall execute such acknowledgements of such
assignments and collateral assignments in such forms as the other parties may
from time to time reasonably request. Any attempted assignment, delegation, or
transfer in violation of this Section 7 shall be void and of no force or effect.

Section 8. Expenses. Upon the Closing Date, the Company shall pay the legal,
accounting, financing and due diligence expenses incurred by Aston in connection
with such transactions contemplated hereby up to a maximum of $20,000, and
(b) the legal and other costs and expenses incurred by the Company in connection
with the transactions contemplated hereby will be borne by the Company.

Section 9. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

Revolution Lighting Technologies, Inc.

177 Broad Street

Stamford, CT 06901

Attention: President

Telecopy No.: (204) 504-1150

with copies to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

200 South Orange Avenue, Suite 2900

Orlando, Florida 32801

Attn.: Suzan A. Abramson, Esq.

Telecopy No.: (407) 264-8243

Telephone No.: (407) 367-5436

or to such other person at such other place as the Company shall designate in
writing; and

 

7



--------------------------------------------------------------------------------

  (b) if to Aston, to:

Aston Capital, LLC

c/o RVL 1, LLC

177 Broad Street

Stamford, CT 06901

Attention: Robert V. LaPenta

with a copy to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: Marita A. Makinen, Esq.

Telephone No.: (212) 419-5843

Telecopy No.: (973) 535-3357

or at such other address as may have been furnished to the Company in writing.

Section 10. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by each of the parties hereto.

Section 11. Headings. The headings of the various Sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

Section 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

Section 13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The submission of a signature page transmitted
by facsimile (or other electronic transmission, including pdf) shall be
considered as an “original” signature page for purposes of this Agreement.

Section 14. Entire Agreement. This Agreement, the attached Exhibits and
Schedules, and the other agreements, documents and instruments contemplated
hereby and referenced herein contain the entire understanding of the parties,
and there are no further or other agreements or understanding, written or oral,
in effect between the parties relating to the subject matter hereof.

Section 15. No Strict Construction. Each of the parties hereto acknowledges that
this Agreement has been prepared jointly by the parties hereto, and shall not be
strictly construed against any party.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date and year first above written by the undersigned, or a duly authorized
officer or representative thereof, as the case may be.

 

REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

  Name: Charles J. Schafer   Title: President and Chief Financial Officer ASTON
CAPITAL, LLC By:  

/s/ James DePalma

  Name: James DePalma   Title: Vice Chairman

[Signature Page to the Exchange Agreement]